UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6825


GREGORY LYNN ROSS,

                Petitioner - Appellant,

          v.

SUPERINTENDENT MICHAEL BALL,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.  L. Patrick Auld,
Magistrate Judge. (1:12-cv-00292-LPA-LPA)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Lynn Ross, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregory     Lynn    Ross    seeks     to    appeal       the    magistrate

judge’s order 1 dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      We    dismiss    the     appeal    for     lack       of   jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

final judgment or order to note an appeal, Fed. R. App. P.

4(a)(1)(A),     unless    the    magistrate       judge    extends         the   appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               “[T]he timely filing of a

notice    of   appeal     in    a      civil     case     is     a    jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The magistrate judge entered judgment on February 27,

2013.    Ross filed a motion for a certificate of appealability on

May 7, 2013. 2       Because Ross failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.               We dispense with oral argument

because the facts and legal contentions are adequately presented



     1
         Both parties consented to proceeding before a magistrate
judge.    See 28 U.S.C. § 636(c) (2006).
     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              3